Exhibit 10.1



KILROY REALTY CORPORATION
2006 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AGREEMENT


GRANT NOTICE


Pursuant to this Restricted Stock Unit Agreement (together with Appendices A and
B attached hereto, this “Agreement”), effective as of the Grant Date (as defined
below), Kilroy Realty Corporation (the “Company”) hereby grants to
[______________] (the “Participant”) the following award of Restricted Stock
Units (“RSUs”), subject to the terms and conditions of the Company’s 2006
Incentive Award Plan (as amended, and as may be amended from time to time, the
“Plan”), the terms and conditions of each of which are hereby incorporated into
this Agreement by reference. Each RSU is hereby granted in tandem with a
corresponding Dividend Equivalent right, as further described in Section 3 of
Appendix A attached hereto. Except as otherwise expressly provided herein, all
capitalized terms used in this Agreement shall have the meanings provided in the
Plan. Subject to the terms and conditions of this Agreement, the principal
features of this award of RSUs are as follows:
Number of RSUs: [_______]
Grant Date: [___________] (the “Grant Date”)
Vesting of RSUs: [____%] of the total number of RSUs (rounded down to the
nearest whole RSU) will be “Time-Vest RSUs” and the remaining [____%] of the
total number of RSUs (rounded up to the nearest whole RSU) will be
“Performance-Vest RSUs,” which shall vest and become nonforfeitable, as follows:
(i)
Time-Vest RSUs. The Time-Vest RSUs shall vest in four substantially equal
installments (rounded down to the nearest whole RSU until the last installment)
on each applicable Vesting Date.

(ii)
Performance-Vest RSUs. The Performance-Vest RSUs are subject to performance- and
time-based vesting requirements. The performance-based vesting requirements are
set forth on Appendix B hereto, and to the extent such performance requirements
are satisfied, the Eligible Performance-Vest RSUs (as defined in Appendix B)
shall vest in one lump sum (rounded down to the nearest whole RSU) on the
applicable Vesting Date.

(iii)
Accelerated Vesting in Connection With Qualifying Terminations. Notwithstanding
the foregoing or anything contained herein to the contrary, the RSUs shall be
subject to accelerated vesting as provided below in this Grant Notice.

“Vesting Date” means (i) with respect to Time-Vest RSUs, each of January 5,
2015, January 5, 2016, January 5, 2017, and January 5, 2018, (ii) with respect
to Performance-Vest RSUs, the first date on which the Committee determines that
the performance vesting conditions



--------------------------------------------------------------------------------



applicable to such RSUs have been achieved by the Company following December 31,
2016 (which determination shall be made by the Committee during the first
quarter of 2017), provided that if a “change of control event” (within the
meaning of Code Section 409A) with respect to the Company occurs before such
date, then the Vesting Date of the Performance-Vest RSUs shall be December 31,
2016, and (iii) with respect to all RSUs, any date on which accelerated vesting
occurs with respect to such RSUs as provided below in this Grant Notice.
Certain Terminations of Employment or Service: Except as described below in
connection with certain terminations of the Participant’s employment or
services, the Participant must continue to provide services as an Employee,
Consultant or member of the Board through each applicable Vesting Date in order
to vest in the applicable installment of Time-Vest RSUs and Eligible
Performance-Vest RSUs.
The rules set forth below shall apply in the event of a Qualifying Termination.
A “Qualifying Termination” means that (1) the Participant’s employment by the
Company is terminated by the Company without Cause (as such term is defined in
the Participant’s employment agreement with the Company (the “Employment
Agreement”)) or by the Participant with Good Reason (as defined in the
Employment Agreement), (3) while employed by the Company, the Participant dies
or becomes “disabled” (within the meaning of Code Section 409A), [or (3) in the
event of the Participant’s Retirement (as defined in the Employment Agreement).]
[Include only if the Participant is a party to an Employment Agreement that
provides for accelerated vesting of the Company's time-based equity awards
granted to the Participant in the event of the Participant’s Retirement.]
Subject to the release requirement set forth below, in the event of the
Participant’s Qualifying Termination:
•
The unvested Time-Vest RSUs that are outstanding immediately prior to such
Qualifying Termination shall fully vest and become nonforfeitable immediately
prior to such Qualifying Termination, and, as to the time-based vesting
requirements applicable to the unvested Performance-Vest RSUs that are
outstanding immediately prior to such Qualifying Termination, such time-based
vesting requirements shall be considered fully satisfied immediately prior to
such Qualifying Termination.

•
In the event of a Qualifying Termination before December 31, 2016 and prior to a
“change of control event” (within the meaning of Code Section 409A) with respect
to the Company, the performance period applicable to the Performance-Vest RSUs
shall end in connection with such Qualifying Termination and the number of
Eligible Performance-Vest RSUs shall be determined in accordance with Appendix B
hereto, as modified by this paragraph. (Capitalized terms used in this paragraph
and not otherwise defined are used as defined in Appendix B.) If the Qualifying
Termination occurs on or before June 30, 2014, the applicable percentage based
on the Company’s FFO Per Share performance shall be deemed to be 100%. If the
Qualifying Termination occurs after June 30, 2014, and before December 31, 2014,
the FFO Per Share measurement/target levels set forth in Appendix B shall be
pro-rated for a short performance period ending with the


2

--------------------------------------------------------------------------------



quarter prior to the quarter in which the Qualifying Termination occurs, and the
applicable percentage based on the Company’s FFO Per Share performance shall be
determined based on the Company’s actual FFO Per Share for that short
performance period against such pro-rated measurement/target levels. In
addition, the applicable percentage determined based on the Company’s TSR
Percentile Ranking shall be based on any year of the three (3)-year period
relevant for such determinations that are completed prior to the date of the
Qualifying Termination, and the short year in which the Qualifying Termination
occurs (with the applicable Ending Prices determined as of the date of the
Qualifying Termination for purposes of determining TSRs and the TSR Percentile
for such short year). (For purposes of clarity, if a Qualifying Termination
occurred on June 30, 2014, for example, there would be no completed year of the
three (3)-year period and the TSR Percentile Ranking would be determined solely
with respect to the short period of approximately six (6) months ending with the
date of the Qualifying Termination.)
•
The benefits provided by the preceding two paragraphs are subject to the
condition that the Participant (or, in the event of the Participant’s death or
disability, the Participant’s estate or personal representative, as the case may
be) provide the Company with, and the Participant (or his estate or personal
representative, as the case may be) does not revoke, a general release in
substantially the form attached to the Participant’s Employment Agreement (or,
if no such form is attached to the Employment Agreement, in a form prescribed by
the Company). Such general release shall be provided to the Participant (or his
estate or personal representative, as the case may be) within five (5) days of
the Qualifying Termination date and the Participant (or his estate or personal
representative, as the case may be) shall execute and deliver to the Company the
general release within thirty (30) days after the Company provides the release
to the Participant. In the event this paragraph applies and the general release
(and the expiration of any revocation rights provided therein or pursuant to
applicable law) could become effective in one of two taxable years depending on
when the Participant (or his estate or personal representative, as the case may
be) executes and delivers the release, any payment conditioned on the release
shall not be earlier than the first business day of the later of such two tax
years. (For purposes of this Agreement, “business day” means a calendar day
other than a Saturday, Sunday or Federal holiday.)

Payment of RSUs: Vested RSUs shall be paid to the Participant in the form of
shares of Stock or in cash in an amount equal to the value of the shares of
Stock otherwise deliverable, in any case, as set forth in Section 6 of
Appendix A attached hereto.
Employment Agreement: The Time-Vest RSUs shall be subject to any accelerated
vesting protections afforded to the Participant in his Employment Agreement, in
addition to the protections set forth above in this Grant Notice. The
Performance-Vest RSUs, however, shall be subject to the termination of
employment rules set forth in this Agreement (including Appendix A) and not any
severance, accelerated vesting, or similar provisions of any Employment
Agreement. As to the Performance-Vest RSUs, any provision of an Employment
Agreement

3

--------------------------------------------------------------------------------



giving the Participant “better of” (or similar) treatment (e.g., the better of
the severance protections afforded in the Employment Agreement or the applicable
award agreement) shall not apply. To the extent the Participant’s Employment
Agreement includes, as a component of any severance that may be payable to the
Participant pursuant to the Employment Agreement, a measure based on “Annual
Incentives” or similar measure that includes the value of equity awards granted
during a prescribed period of time, in determining such Annual Incentives (or
similar) for the Participant, the grant date fair value of the RSUs (as
determined by the Company as of the Grant Date based on its customary accounting
principles, and assuming that the RSUs were accounted for under FASB ASC Topic
718) shall be taken into account (to the extent that the value of equity awards
granted during the year in which the Grant Date occurs are relevant such
purposes), and in no event shall the actual payment of the RSUs be taken into
account for purposes of any determination of such Annual Incentives (or
similar). The provisions of this paragraph control in the event of any
inconsistency with an Employment Agreement and notwithstanding anything in an
Employment Agreement to the contrary. Each Employment Agreement is deemed
amended to the extent (if any) necessary to give effect to this paragraph. The
Participant specifically agrees with this paragraph and agrees that the grant of
the RSUs satisfies the Company’s equity award grant obligations to the
Participant through 2014.
The Participant’s signature below indicates the Participant’s agreement with and
understanding that this award of RSUs is subject to all of the terms and
conditions contained in the Plan and in this Agreement (including Appendix A).
In addition, by signing below, the Participant acknowledges that the Company, in
its sole discretion, may satisfy any withholding obligations in accordance with
Section 7 of Appendix A attached to this Agreement by (i) withholding shares of
Stock otherwise issuable to the Participant upon payment of the RSUs in
accordance with Appendix A attached to this Agreement (if any) or (ii) using any
other method permitted by Section 7 of Appendix A attached to this Agreement or
the Plan. If the Participant is married, his or her spouse has signed the
Consent of Spouse attached to this Agreement as Exhibit A. THE PARTICIPANT
FURTHER ACKNOWLEDGES THAT THE PARTICIPANT HAS READ AND UNDERSTANDS THE PLAN AND
THIS AGREEMENT, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS GRANT
OF RSUs AND DIVIDEND EQUIVALENT RIGHTS.
KILROY REALTY CORPORATION,
a Maryland corporation


________________________________


PARTICIPANT:




_________________________________



KILROY REALTY CORPORATION,
a Maryland corporation    


________________________________





4

--------------------------------------------------------------------------------



APPENDIX A
TERMS AND CONDITIONS OF
RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENT RIGHTS


1.    Grant. The Company hereby grants to the Participant, as of the Grant Date,
an award of [__________] RSUs and corresponding Dividend Equivalent rights,
subject to the terms and conditions contained in this Agreement and the Plan.
2.    RSUs. Each RSU that vests on an applicable Vesting Date shall represent
the right to receive, as determined by the Committee in accordance with
Section 6 below, either (i) a payment of one share of Stock or (ii) a payment in
cash equal to the Fair Market Value of one share of Stock on the applicable
Distribution Date (as defined below). (“Fair Market Value” for purposes of the
RSUs means the closing price, in regular trading, of a share of Stock on the
relevant date on the principal national securities exchange on which the Stock
is then listed. If Fair Market Value is to be determined as of a particular date
with respect to the RSUs, and such date falls on a weekend or other date on
which such exchange is not open for trading, Fair Market Value shall be
determined as of the immediately preceding day on which such exchange was open
for trading. In the event the Stock is not listed on a national securities
exchange on the relevant date, Fair Market Value shall be such fair market value
established for the Stock by the Committee, acting in good faith, as of the
relevant date.) Unless and until an RSU vests, the Participant will have no
right to payment in respect of any such RSU (other than with respect to any
Dividend Equivalent rights). Prior to actual payment in respect of any vested
RSU, such RSU will represent an unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company.
3.    Dividend Equivalent Rights.
(a)    Each RSU granted hereunder is hereby granted in tandem with a
corresponding Dividend Equivalent right. Such Dividend Equivalent right shall
entitle the Participant to have a hypothetical bookkeeping account (established
and maintained for purposes of tracking the RSUs and any additional RSUs
credited to such account in respect of Dividend Equivalent rights in accordance
with this Section 3 (the “Account”)) that is credited upon the Company’s payment
of dividends to stockholders of outstanding shares of Stock if the Dividend
Equivalent right is or was outstanding on the applicable Stock record date.
Subject to Section 3(c) below, when such dividends are so declared, the
following shall occur:
(i)    on the date that the Company pays a cash dividend in respect of
outstanding shares of Stock, the Company shall credit the Participant’s Account
with a number of full and fractional RSUs equal to the quotient of (A) the total
number of RSUs credited to the Account but not yet distributed (including any
RSUs granted hereunder and any additional RSUs credited with respect to Dividend
Equivalent rights), multiplied by the per share dollar amount of such dividend,
divided by (B) the Fair Market Value of a share of Stock on the date such
dividend is paid,
(ii)    on the date that the Company pays a Stock dividend in respect of
outstanding shares of Stock, the Company shall credit the Participant’s Account
with a number

A-1

--------------------------------------------------------------------------------



of full and fractional RSUs equal to the product of (A) the total number of RSUs
credited to the Account but not yet distributed (including any RSUs granted
hereunder and any additional RSUs credited with respect to Dividend Equivalent
rights), multiplied by (B) the number of shares of Stock distributed with
respect to such dividend per share of Stock, or
(iii)    on the date that the Company pays any other type of distribution in
respect of outstanding shares of Stock, the Company shall credit the
Participant’s Account in an equitable manner based on the total number of RSUs
held in the Account, as determined in the sole discretion of the Committee.
(b)    To the extent that any additional RSUs are credited to the Participant’s
Account in respect of the Participant’s Dividend Equivalent rights, such
additional RSUs shall be subject to the same vesting terms as the original RSUs
to which they relate (e.g., additional RSUs credited in respect of Time-Vest
RSUs will be subject to the same time-based vesting requirements as the
underlying Time-Vest RSUs, while additional RSUs credited in respect of
Performance-Vest RSUs will be subject to the same performance- and time-based
vesting requirements as the underlying Performance-Vest RSUs) and shall also
carry corresponding Dividend Equivalent rights.
(c)    Dividend Equivalent rights shall remain outstanding from the Grant Date
(or later date of grant of such Dividend Equivalent right in connection with the
Company’s payment of a dividend) through the earlier to occur of (i) the
termination or forfeiture for any reason of the RSU to which such Dividend
Equivalent right corresponds, or (ii) the delivery to the Participant of payment
for the RSU (in accordance with Section 6 below) to which such Dividend
Equivalent right corresponds. For the avoidance of doubt, if a Dividend
Equivalent right terminates after the applicable Stock record date for a Company
dividend (other than due to the termination or forfeiture of the RSU to which
such Dividend Equivalent right corresponds) and prior to the corresponding
payment date thereof, the Participant shall still be entitled to payment of the
Dividend Equivalent right amount determined in accordance with this Section 3,
if and when the Company pays the underlying dividend; provided, however, that
such Dividend Equivalent right amount shall be made in cash (rather than RSUs).
(d)    Dividend Equivalent rights and any amounts that may become distributable
in respect thereof shall be treated separately from the RSUs and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Code Section 409A.
4.    Vesting. The RSUs shall vest in accordance with the vesting schedule
provided in the Grant Notice to which this Appendix is attached.
5.    Termination of RSUs. Upon the Participant’s termination as an Employee,
Consultant or member of the Board, as applicable, all RSUs that have not vested
as of such termination (taking into consideration any vesting that may occur in
connection with such termination as provided in the Grant Notice) shall
automatically be forfeited and canceled without payment of consideration
therefor.

A-2

--------------------------------------------------------------------------------



6.    Distribution.
(a)    Distribution Date. [Subject to Sections 6(d) and Section 10 below,
payment with respect to RSUs issued under this Agreement (including any RSUs
issued in respect of Dividend Equivalent rights) shall, to the extent vested, be
paid to the Participant on or within sixty (60) days following the earliest to
occur of (i) the date of the Participant’s “separation from service” within the
meaning of Code Section 409A (a “Separation from Service”); (ii) the date of the
occurrence of a “change of control event” (within the meaning of Code
Section 409A) with respect to the Company; [and] (iii) the date of the
Participant’s death or “disability” (within the meaning of Code
Section 409A)[Add if Company elects a fixed date distribution:, and (iv)
[______________]] (any such date, a “Distribution Date”).]
(b)    Distribution Payments. All distributions upon payment of the RSUs shall
be made by the Company in the form of whole shares of Stock, and to the extent
that any fractional RSUs become payable on a Distribution Date, such fractional
RSUs shall be paid in cash (unless otherwise determined under Section 15.10 of
the Plan); provided, however, that if, as of the applicable Distribution Date,
insufficient shares of Stock remain available under the Share Limit to cover
payment of any or all of the RSUs for which payment is required (including with
respect to Dividend Equivalent rights), as determined by the Committee, such
RSUs shall be paid in cash in an amount equal to the Fair Market Value as of the
Distribution Date of the shares of Stock otherwise distributable on such
Distribution Date. To the extent that any outstanding RSUs remain unvested as of
an applicable Distribution Date (after taking into consideration any vesting
which may occur in connection with the occurrence of such Distribution Date),
then such RSUs shall, to the extent not forfeited in connection with such
distribution, be paid as Restricted Stock, and the vesting schedule that applied
to such RSUs immediately prior to such distribution shall continue to apply to
such Restricted Stock; provided, however, that to the extent any such
distributions are payable in cash in accordance with this Section 6(b), such
cash amounts (determined as of the Distribution Date) shall instead be paid to
the Participant on or within sixty (60) days after the date(s) on which the
shares of Restricted Stock to which such cash payments relate would have vested
in accordance with this Section 6(b) (and such cash payments shall be
forfeitable on the same terms that would otherwise apply to such Restricted
Stock).
(c)    Unforeseeable Emergency. If the Participant experiences an “unforeseeable
emergency” within the meaning of Code Section 409A (an “Unforeseeable
Emergency”), the Committee may, in its sole discretion, permit an early
distribution of that portion of the Participant’s vested RSUs reasonably
necessary to satisfy the emergency need giving rise to the Unforeseeable
Emergency, including any taxes or penalties reasonably anticipated to result
from such distribution and taking into consideration any funds that may become
available as a result of the termination of the applicable deferral election in
connection with such distribution.
(d)    Distributions Following Separations from Service. Notwithstanding
anything herein to the contrary, no distribution hereunder shall be made to the
Participant during the six (6)-month period following the Participant’s
Separation from Service to the extent that the Company determines that paying
such amounts at the time set forth in this Section 6 would

A-3

--------------------------------------------------------------------------------



be a prohibited distribution under Code Section 409A(a)(2)(B)(i). If the payment
of any such amounts is delayed as a result of the previous sentence, then on the
first business day following the end of such six (6)-month period (or such
earlier date upon which such amount can be paid under Code Section 409A without
resulting in a prohibited distribution, including as a result of the
Participant’s death), the Company shall pay the Participant the cumulative
amounts that would have otherwise been payable to the Participant during such
period.
(e)    Distribution Timing. The time of distribution of the RSUs under this
Agreement may not be changed except as may be permitted by the Committee in
accordance with the Plan and Code Section 409A and the applicable Treasury
Regulations promulgated thereunder. For purposes of clarity, no provision of the
Plan (including, without limitation, Section 11.2 thereof) shall alter the time
of distribution of the RSUs under this Agreement, except as the Committee may
provide consistent with the preceding sentence.
7.    Tax Withholding. The Company shall have the authority and the right to
deduct, withhold or require the Participant or Beneficiary to remit to the
Company an amount sufficient to satisfy federal, state, local and foreign taxes
(including without limitation any income and employment tax obligations)
required by law to be withheld with respect to any taxable event arising in
connection with the RSUs and/or the Dividend Equivalent rights. To the extent
that such obligations arise at the time that the RSUs are paid to the
Participant in shares of Stock, the Company may, in its sole discretion and in
satisfaction of the foregoing requirement, require the Participant to deliver
shares of Stock otherwise issuable under this Agreement (or allow the return of
shares of Stock) having a Fair Market Value equal to the sums required to be
withheld, provided, that the number of shares of Stock which may be so withheld
(or returned) with respect to a taxable event arising in connection with the
RSUs and/or the Dividend Equivalent rights shall be limited to the number of
shares which have a Fair Market Value on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state and local income tax and payroll tax purposes that are
applicable to such supplemental taxable income.
8.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Stock deliverable
hereunder unless and until certificates representing such shares of Stock will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Participant or any person claiming under or
through the Participant.
9.    Non-Transferability. Neither the RSUs or Dividend Equivalent rights nor
any interest or right therein or part thereof shall be transferred, assigned,
pledged or hypothecated by the Participant in any way in favor of any party
other than the Company or a Subsidiary (whether by operation of law or
otherwise) and shall not be subjected to any lien, obligation or liability of
the Participant to any party other than the Company or a Subsidiary, other than
by the laws of descent and distribution. Upon any attempt by the Participant to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale by the
Participant under any execution, attachment or similar process, this grant and
the rights and privileges conferred hereby shall immediately become null and
void. Notwithstanding the foregoing, the Company may assign any of its rights
under this Agreement

A-4

--------------------------------------------------------------------------------



to single or multiple assignees and this Agreement shall inure to the benefit of
the successors and assigns of the Company.
10.    Distribution of Stock. In the event shares of Stock are paid to the
Participant in accordance herewith, the Company shall not be required to record
any shares of Stock in the name of the Participant in the books and records of
the Company’s transfer agent, and the Company shall not be required to issue or
deliver any certificate or certificates for any shares of Stock prior to the
fulfillment of all of the following conditions: (a) the admission of such shares
to listing on all stock exchanges on which the Company’s common stock is then
listed, (b) the completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or other governmental regulatory body, which
the Company shall, in its sole and absolute discretion, deem necessary and
advisable, (c) the obtaining of any approval or other clearance from any state
or federal governmental agency that the Company shall, in its absolute
discretion, determine to be necessary or advisable, and (d) the lapse of any
such reasonable period of time following the Distribution Date as the Company
may from time to time establish for reasons of administrative convenience. In
the event that the Company delays a distribution or payment in settlement of
RSUs because it determines that the issuance of shares of Stock in settlement of
such RSUs will violate federal securities laws or other applicable law, such
distribution or payment shall be made at the earliest date at which the Company
reasonably determines that the making of such distribution or payment will not
cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii). No payment shall be delayed under this Section 10 if
such delay will result in a violation of Code Section 409A.
11.    No Right to Continued Service. Nothing in the Plan or in this Agreement
shall confer upon the Participant any right to continue as an Employee,
Consultant, member of the Board, or other service provider of the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which are hereby expressly reserved, to discharge the
Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Participant and the Company or any Subsidiary.
12.    Severability. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
13.    Tax Consultation. The Participant understands that he or she may suffer
adverse tax consequences in connection with the RSUs and Dividend Equivalent
rights granted pursuant to this Agreement. The Participant represents that the
Participant has consulted with any tax consultants that he or she deems
advisable in connection with the RSUs and the Dividend Equivalent rights and
that the Participant is not relying on the Company for tax advice.
14.    Amendment. Subject to Sections 16 and 18 below, this Agreement may only
be amended, modified or terminated by a writing executed by the Participant and
by a duly authorized representative of the Company.

A-5

--------------------------------------------------------------------------------



15.    Relationship to other Benefits. Neither the RSUs, the Dividend Equivalent
rights, nor payment in respect of the foregoing shall be taken into account in
determining any benefits pursuant to any pension, retirement, savings, profit
sharing, group insurance, welfare or other benefit plan of the Company or any
Subsidiary.
16.    Code Section 409A. To the extent that the Company determines that any
RSUs and/or Dividend Equivalent rights may not be compliant with or exempt from
Code Section 409A, the Company may amend this Agreement in a manner intended to
comply with the requirements of Code Section 409A or an exemption therefrom
(including amendments with retroactive effect), or take any other actions as it
deems necessary or appropriate to (a) comply with the requirements of Code
Section 409A and/or (b) exempt the RSUs and/or the Dividend Equivalent rights
from Code Section 409A and/or preserve the intended tax treatment of the
benefits provided with respect to the RSUs. To the extent applicable, this
Agreement shall be interpreted in accordance with the provisions of Code
Section 409A.
17.    Clawback. The Participant agrees that all compensation paid or payable to
the Participant pursuant to this Agreement shall be subject to (a) the
provisions of any claw-back policy implemented by the Company to comply with
applicable law or regulation (including stock exchange rules), including,
without limitation, any claw-back policy adopted to comply with the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules
or regulations promulgated thereunder, and (b) any other claw-back required by
applicable law.
18.    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
19.    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.
20.    Entire Agreement. The Plan and this Agreement (including all exhibits and
appendices hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.
21.    Governing Law. The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.



A-6

--------------------------------------------------------------------------------



EXHIBIT A
CONSENT OF SPOUSE
I, ____________________, spouse of _______________, have read and approve the
foregoing Agreement. In consideration of issuing to my spouse the Restricted
Stock Units and Dividend Equivalent rights set forth in the Agreement, I hereby
appoint my spouse as my attorney-in-fact in respect to the exercise of any
rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement and any Restricted
Stock Units, Dividend Equivalent rights, shares of Kilroy Realty Corporation or
cash issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.
Dated: _______________, _____            ________________________________
Signature of Spouse





--------------------------------------------------------------------------------



APPENDIX B
PERFORMANCE VESTING REQUIREMENTS
The percentage of the Performance-Vest RSUs (if any) that will be eligible to
vest on the Vesting Date as set forth in the Agreement (i.e., the number of
“Eligible Performance-Vest RSUs”) will be determined as follows:
(1)
the number of Performance-Vest RSUs (as set forth in or determined under the
Grant Notice) will be multiplied by the applicable percentage determined in
accordance with the following table based on the Company’s FFO Per Share for its
2014 year:

If the Company’s FFO Per Share for 2014 is:
The applicable percentage is:
[___]
150%
[___]
100%
[___]
50%
[___]
0% (Zero)



For FFO Per Share amounts between the levels indicated, the applicable
percentage will be determined on a pro-rata basis between points.


(2)
the number of RSUs determined as provided in clause (1) above will be multiplied
by the applicable percentage determined in accordance with the following table
based on the Company’s TSR Percentile Ranking (for the period 2014-2016):

If the Company’s TSR Percentile Ranking is:
The applicable percentage is:
The 80th percentile or greater.
133.3333%
The 40th percentile or greater, but equal to or less than the 60th percentile.
100% (no modification)
The 20th percentile or lower
66.6666%



For a TSR Percentile Ranking between the levels indicated, the applicable
percentage will be determined on a pro-rata basis between points.


(3)
the number of RSUs determined as provided in clause (2) above will be rounded
down to the nearest whole RSU.


B-1

--------------------------------------------------------------------------------



For example, if the Company’s FFO Per Share for 2014 is $[___], and 100
Performance-Vest RSUs are subject to the award as determined in accordance with
the Grant Notice, the number of RSUs determined pursuant to clause (1) above
would be 125 (100 multiplied by the applicable percentage of 125% corresponding
to that FFO Per Share amount). If the Company’s TSR Percentile Ranking was at
the 70th percentile, then the number of Eligible Performance-Vest RSUs would be
146 (125 multiplied by the applicable percentage of 116.66665% corresponding to
that TSR Percentile Ranking, rounded to the nearest whole RSU). On the other
hand, if the Company’s TSR Percentile Ranking was at the 20th percentile or
lower, then the number of Eligible Performance-Vest RSUs would be 83 (125
multiplied by the applicable percentage of 66.6666% corresponding to that TSR
Percentile Ranking, rounded to the nearest whole RSU). For purposes of clarity,
if the Company’s FFO Per Share for 2014 is less than $[___], then none of the
Performance-Vest RSUs will be eligible for vesting on the Vesting Date (i.e.,
the number of Eligible Performance-Vest RSUs is zero).
Determination. The Committee will determine the number of Eligible
Performance-Vest RSUs in accordance with the provisions of this Appendix B and,
in the event of any ambiguity or discrepancy, the determination of the Committee
shall be final and binding.
Defined Terms. For purposes of this Appendix B, the following definitions shall
apply:
“FFO Per Share” shall mean the Company’s funds from operations, determined in
accordance with the White Paper on funds from operations approved by the Board
of Governors of the National Association of Real Estate Investment Trusts,
adjusted as provided below, divided by the weighted average common shares of the
Company outstanding for 2014, calculated on a diluted basis, including
participating share-based awards (i.e. nonvested stock and time-based restricted
stock units), the dilutive impact of stock options and contingently issuable
shares and assuming the exchange of all common limited partnership units
outstanding. Funds from operations shall be equitably and proportionately
adjusted to include or exclude, as applicable, the following:
•
exclude expenses associated with variable accounting for equity-based awards to
the extent that such expenses exceed the expense that would have been produced
had such awards originally been granted as equity awards accounted for under
FASB ASC Topic 718;

•
exclude unbudgeted compensation expenses;

•
exclude non-cash charges;

•
exclude acquisition-related expenses;

•
include revenue that would have been included in earnings but is not recognized
due to tenant delays;

•
exclude the impact of mergers and similar corporate transactions; and

•
exclude the impact of similar extraordinary items not contemplated by the
Committee on the Grant Date.


B-2

--------------------------------------------------------------------------------



“TSR Percentile” will be determined for each of 2014, 2015, and 2016, and, for
each such year, means the percentile ranking of the Company’s TSR for such year
among the TSRs for the Comparison Group members for such year.
“TSR Percentile Ranking” means the average of the TSR Percentile determined for
2014, the TSR Percentile determined for 2015, and the TSR Percentile determined
for 2016.
“Comparison Group” means, with respect to a particular year, the Company and
each other company included in the SNL US REIT Office Index on the Grant Date
that remains included in such Index (or a successor index, in the event that the
SNL US REIT Office Index ceases to exist) through the last day of that year.
“TSR” means total shareholder return and shall be determined with respect to the
Company and any other Comparison Group member for a particular year by dividing:
(a) the sum of (i) the difference obtained by subtracting the applicable
Beginning Price for such year from the applicable Ending Price for such year
plus (ii) all dividends and other distributions during the applicable year by
(b) the applicable Beginning Price for such year. Any non-cash distributions
shall be valued at fair market value. For purposes of determining TSR, the value
of dividends and other distributions shall be determined by treating them as
reinvested in additional shares of stock at the closing market price on the date
of distribution.
“Beginning Price” means, with respect to the Company and any other Comparison
Group member for a particular year, the average of the closing market prices of
such company’s common stock on the principal exchange on which such stock is
traded for the twenty (20) consecutive trading days ending with the last trading
day immediately prior to such year. As to a stock which goes ex-dividend during
such twenty (20)-trading day period, the closing market prices as to such stock
for the portion of such period preceding the ex-dividend date shall be equitably
and proportionately adjusted to exclude the amount of the related dividend.
“Ending Price” means, with respect to the Company and any other Comparison Group
member for a particular year, the average of the closing market prices of such
company’s common stock on the principal exchange on which such stock is traded
for the twenty (20) consecutive trading days ending with the last trading day of
such year. As to a stock which goes ex-dividend during such twenty (20)-trading
day period, the closing market prices as to such stock for the portion of such
period preceding the ex-dividend date shall be equitably and proportionately
adjusted to exclude the amount of the related dividend.
With respect to the computation of TSR, Beginning Price, and Ending Price, there
shall also be an equitable and proportionate adjustment to the extent (if any)
necessary to preserve the intended incentives of the awards and mitigate the
impact of any stock split, stock dividend or reverse stock split occurring
during the applicable year. In determining the Company’s TSR Percentile for a
particular year, in the event that the Company’s TSR for that year is equal to
the TSR(s) of one or more other Comparison Group members for that same period,
the Company’s TSR will be deemed to be greater than the TSR of such other
Comparison Group member(s) for that year.

B-3

--------------------------------------------------------------------------------



Change of Control. In the event of a “change of control event” (within the
meaning of Code Section 409A) with respect to the Company before December 31,
2016, the performance period applicable to the Performance-Vest RSUs shall end
in connection with such change of control event and the foregoing provisions of
this Appendix B shall be applied as modified by this paragraph. (For purposes of
clarity, the Performance-Vest RSUs shall continue to be subject to the
applicable time-based vesting requirement, and the severance protections
afforded the Participant in the Grant Notice shall continue to apply.) If the
change of control event occurs on or before March 31, 2014, the applicable
percentage based on the Company’s FFO Per Share performance shall be deemed to
be 100%. If the change of control event occurs after March 31, 2014, and before
December 31, 2014, the FFO Per Share measurement/target levels set forth above
in this Appendix B shall be pro-rated for a short performance period ending with
the quarter prior to the quarter in which the change of control event occurs,
and the applicable percentage based on the Company’s FFO Per Share performance
shall be the greater of (1) the applicable percentage determined based on the
Company’s actual FFO Per Share for that short performance period against such
pro-rated measurement/target levels, and (2) 100%. In addition, the applicable
percentage determined based on the Company’s TSR Percentile Ranking shall be
based on any year of the three (3)-year period relevant for such determinations
that is completed prior to the date of the change of control event, and the
short year in which the change of control event occurs (with the applicable
Ending Prices determined as of the date of the change of control event for
purposes of determining TSRs and the TSR Percentile for such short year, and the
Ending Price of the Company’s common stock for purposes of such determination
shall be the last closing market price for a share of the Company’s common stock
on the principal exchange on which such stock is traded immediately prior to
such event (for clarity, a twenty (20)-day average will not be used to determine
the Ending Price of the Company’s common stock in such circumstances)).
* * * * *

B-4